DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-2, 4-7, 9-13, 15-18 have been examined.  Claims 3, 8, 14, 19-20 have been canceled. Claims 5, 7, 13, 18 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US. 20140314292A1 hereinafter Kamen) in view of  Reiner (US. 20120221347) 

With respect to claim 1, Kamen teaches a  biopsy reporting system (101), comprising: 
a biopsy procedure database (11) operable to store a biopsy procedure registration and a pathology report (‘292 ; Abstract: by disclosure, Kamen describes a method and system for integrating radiological and pathological information for cancer diagnosis, therapy selection;  Para 0026: locations of the biopsy samples on the radiological image are determined. In particular, a registration is calculated to fuse the probability map generated from the radiological image to the real-time images used to guide the biopsy...The corresponding location in the radiological image for each biopsy sample is then stored, for example in a database, on a memory or storage device)
wherein the biopsy procedure registration includes sample tissue data informative of biopsy extractions of a plurality of biopsy samples from a patient anatomy (‘292; Abstract: Pathological information and radiological information are integrated by combining features extracted from the histological images and the features extracted from the corresponding locations in the radiological image for cancer grading, prognosis prediction, and therapy selection; Para 0025: the probability map generated from the radiological image is fused onto real-time images used to guide a biopsy procedure. Real-time images, such as ultrasound images, can be used to guide the placement of a needle to extract biopsy tissue samples. By registering the probability map onto the real-time images used to guide the biopsy, the points having the highest probability of being in suspicious regions can be seen in the real-time images), and 
wherein the pathology report includes sample diagnostic data informative of a pathological diagnosis of each biopsy sample of the plurality of biopsy samples (‘292; Para 0007: a method and system for integrating radiological (e.g., MR, CT, PET, and ultrasound) and pathological information for diagnosis, therapy selection, and disease monitoring; ; and
a biopsy reporting controller (102) (‘292; Paras 0022, 0035:); 
Reiner teaches 
wherein, responsive to a storage of the biopsy procedure registration and the pathology report within the biopsy procedure database (11), the biopsy reporting controller (102) is structurally configured to automatically link the pathology report to the biopsy procedure registration (‘347; Para 0070: simplistic integration method would include linking textual concepts, such as the radiology report finding “fatty infiltration of the liver”, with the laboratory finding “elevated hepatic enzyme measurement (with corresponding numerical value). Another method for linking multi-disciplinary data within the radiology report is to link the report textual data (e.g., fatty infiltration of the liver), with the laboratory finding (e.g., elevated liver enzyme), and with the imaging data (e.g., specific CT image which shows the liver abnormality in question). If the patient was to undergo a surgical procedure specific to the data in question (e.g., surgical biopsy of the liver), which is biopsy procedure registration, the corresponding pathology report data could also be linked to the aforementioned data elements, thereby creating a co-mingling or integration of multi-disciplinary medical data which transcends the specific type, author, and chronology of data), and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kamen with the technique of 
Kamen in view of Reiner teaches 
wherein, responsive to an automatic linking by the biopsy reporting controller (102) of the pathology report to the biopsy procedure registration, the biopsy reporting controller (102) is structurally configured to automatically link a pathological diagnosis of each biopsy sample to a corresponding biopsy extraction of each biopsy sample (‘292; Abstract: Pathological information and radiological information are integrated by combining features extracted from the histological images and the features extracted from the corresponding locations in the radiological image for cancer grading, prognosis prediction, and therapy selection).

With respect to claim 2, the combined art teaches the biopsy reporting system (101) of claim 1, Kamen discloses further comprising: a biopsy reporting workstation, wherein the biopsy reporting controller (102) and the biopsy procedure database (11) are installed with the biopsy reporting workstation (‘292; Para 0019). 

With respect to claim 4, the combined art teaches the biopsy reporting system (101) of claim 1, wherein the biopsy reporting controller (102) includes a pathology report linker structurally configured to link a pathology report as stored within the biopsy procedure database (11) to a corresponding biopsy procedure registration among a plurality of biopsy procedure registrations stored within the biopsy procedure database (11) (‘292; Abstract).  

With respect to claim 5, the combined art teaches the biopsy reporting system (101) of claim 5, wherein the pathology report linker includes a pathology report matcher structurally configured to match the pathology report to the biopsy procedure registration based at least one of patient clinical information, demographic patient information, personal healthcare information or chronological information (‘292; Paras 0007, 0018-0019). 

With respect to claim 6, the combined art teaches the biopsy reporting system (101) of claim 4, wherein the biopsy reporting controller (102) includes a pathology location label identifier structurally configured to identify a plurality of pathology location labels within the pathology report; and wherein each pathology location label serves as an identifier of one of a plurality of sample diagnostic data entries within the pathology report (‘292; Para 0020). 

With respect to claim 7, the combined art teaches the biopsy reporting system (101) of claim 6, wherein the pathology location label identifier includes a pathology report structure detector structurally configured to identify at least one of sections, paragraphs or sentences of the pathology report (‘347; Paras 0082-0083). 


Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US. 20140314292A1 hereinafter Kamen) in view of  Reiner (US. 20120221347) further in view of Fox (US. 6155603A)

With respect to claim 9, the combined art teaches the biopsy reporting system (101) of claim 6, wherein the biopsy reporting controller (102) includes a biopsy sample label mapper structurally configured to map a plurality of biopsy sample labels to an anatomical schematic; and wherein each biopsy sample label serves as an identifier of one of a plurality of sample tissue data records of the biopsy procedure registration.
However, Fox discloses the aforementioned feature (‘603; Col./lines 12/5-11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kamen/Reiner with the technique of laboratory reporting and labeling system of Fox in order to provide the identifiers of sample tissue data records of the biopsy procedure registration

With respect to claim 10, the combined art teaches the biopsy reporting system (101) of claim 9, Fox discloses wherein the biopsy sample label mapper includes a biopsy sample plotter structurally configured to plot the biopsy samples of the corresponding biopsy procedure registration into the anatomical schematic (‘603; Col./lines 4/29-33) 

With respect to claim 11, the combined art teaches the biopsy reporting system (101) of claim 10, wherein the biopsy sample label mapper includes a biopsy sample label assignor structurally configured to assign each biopsy sample label among the plurality of biopsy sample labels to a corresponding biopsy sample of the corresponding biopsy procedure registration plotted into the anatomical schematic (‘603; Figs. 3 & 8). 

With respect to claim 12, the combined art teaches the biopsy reporting system (101) of claim 11, Fox discloses wherein an assignment by the biopsy sample label (‘603; Col./lines 12/1-8). 

With respect to claim 13, the combined art teaches the biopsy reporting system (101) of claim 9, Fox discloses wherein the biopsy reporting controller (102) includes a biopsy sample label linker structurally configured to automatically link each biopsy sample label among the plurality of biopsy sample labels to a corresponding pathology location label among the plurality of pathology location labels responsive to an identification by the pathology location label identifier of the pathological location labels within the pathology report and to a mapping by the biopsy sample label mapper of the biopsy sample labels within the biopsy procedure registration to the anatomical schematic (‘603; Abstract; Figs. 3 & 8). 

Claims 15-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US. 20140314292A1 hereinafter Kamen) in view of Fox (US. 6155603A). 

With respect to claim 15, Kamen teaches a biopsy reporting controller (102), comprising:
 a pathology report linker structurally configured to automatically link a pathology report stored within a biopsy procedure database (11) to a corresponding biopsy procedure registration among a plurality of biopsy procedure registrations stored 292 ; Abstract: by disclosure, Kamen describes a method and system for integrating radiological and pathological information for cancer diagnosis, therapy selection;  Para 0026: locations of the biopsy samples on the radiological image are determined. In particular, a registration is calculated to fuse the probability map generated from the radiological image to the real-time images used to guide the biopsy...The corresponding location in the radiological image for each biopsy sample is then stored, for example in a database, on a memory or storage device), 
wherein the biopsy procedure registration includes sample tissue data informative of biopsy extractions of a plurality of biopsy samples from a patient anatomy (‘292; Abstract: Pathological information and radiological information are integrated by combining features extracted from the histological images and the features extracted from the corresponding locations in the radiological image for cancer grading, prognosis prediction, and therapy selection; Para 0025: the probability map generated from the radiological image is fused onto real-time images used to guide a biopsy procedure. Real-time images, such as ultrasound images, can be used to guide the placement of a needle to extract biopsy tissue samples. By registering the probability map onto the real-time images used to guide the biopsy, the points having the highest probability of being in suspicious regions can be seen in the real-time images),  and 
Fox teaches 
wherein the pathology report includes sample diagnostic data informative of a pathological diagnosis of each biopsy sample of the plurality of biopsy samples (‘603; Abstract: A labeling system for pathology reports which is useful to adhere the prepared report directly to the patient's chart without the need for transcription. The system of the invention incorporates means for ease of recognition of problem diagnosis, graphics of the biopsy anatomical site which includes colorization that allows easy identification of diagnosis and the area to be treated. Further the label configurations can be organized to create biopsy labels for future biopsies or other tests including cultures and sensitivities, fungal tissues, etc. as illustrated in  Fig. 3 and Col./lines 8/46-48); 
a pathology location label identifier structurally configured to identify pathology location labels within the pathology report responsive to a linkage by the pathology report linker of the pathology report to the corresponding biopsy procedure registration (‘603; Col./lines 11/49-67: The pathology report diagram 322 will also be color-coded so that the flags on the biopsy report are preferably printed in the same color as the follow-up report flagging system…This color-coding allows for easy visualization and for identification of the disease process at a glance), 
wherein each pathology location label serves as an identifier of one of a plurality of sample diagnostic data entries within the pathology report (‘603; Fig. 3  illustrates pathology report samples item 302, 303 with location label identifier color coded keys); 
a biopsy sample label mapper structurally configured to map a plurality of biopsy sample labels of the biopsy procedure registration to an anatomical schematic (‘603; Col./lines 12/5-11: a novel system for indicating the exact location designated, called Specific Anatomic Mapping of the Biopsy Site. This procedure is extremely helpful in identifying the site of the biopsy, i.e. where the biopsy was obtained, and allows for the appropriate location of the biopsy site and the treatment of that biopsy site. The Examiner interprets location of biopsy site construed as biopsy procedure registration to the anatomic schematic), 
(‘603; Col./lines 19/29-37: A labeling system for pathology reports wherein the method of grossing the specimen in an excision can be placed on a label of the labeling system as part of the pathology report. Excision, also known as breadloafing, is a common manipulation of tissue for examination and can be manipulated onto a pathology report or onto the report labels, as shown in FIG. 16); and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system of Kamen with the technique of laboratory reporting and labeling system of Fox in order to provide the laboratory report and  location labels of the samples and identifiers of sample tissue data records of the biopsy procedure registration. 
Kamen in view of Fox teaches 
a biopsy sample label linker structurally configured to automatically link each biology sample label among the plurality of biology sample labels to a corresponding pathology location label among the plurality of pathology location responsive to an identification by the pathology location label identifier of the pathology location labels within the pathology report and further responsive to a mapping by the biopsy sample label mapper of the biopsy sample labels to the anatomical schematic (‘292; Abstract: Pathological information and radiological information are integrated by combining features extracted from the histological images and the features extracted from the corresponding locations in the radiological image for cancer grading, prognosis prediction, and therapy selection).


With respect to claim 17, the combined art teaches the biopsy reporting method of claim 16, wherein the automatic linking by the biopsy reporting controller (102) of the pathology report to the biopsy procedure registration includes: 
Kamen discloses the biopsy reporting controller (102) automatically linking an informational correspondence of the pathology report to the biopsy procedure registration among a plurality of biopsy procedure registrations stored within the biopsy procedure database (11) (‘292; Abstract).

With respect to claim 18, the combined art teaches the biopsy reporting method of claim 16, wherein the automatically linking by the biopsy reporting controller (102) of the pathological diagnosis of each biopsy sample to the corresponding biopsy extraction of each biopsy sample includes: 
Fox discloses 
identifying pathology location labels with the pathology report, wherein each pathology location label serves as an identifier of one of a plurality of sample diagnostic data entries within the pathology report; assigning a plurality of biopsy sample labels of the biopsy procedure registration to a mapping of the biopsy samples of the biopsy procedure registration into an anatomical schematic, wherein each biopsy sample label serves as an identifier of one of a plurality of sample tissue data records of the biopsy procedure registration; and automatically linking each biopsy sample labels among the plurality of biopsy sample labels to a corresponding pathology location label among the plurality of pathology location labels based on the identifying of the pathology location labels with the pathology report and assigning a plurality of biopsy sample labels of the biopsy procedure registration to the mapping of the biopsy samples of the biopsy procedure registration into tha the anatomical schematic (‘603; Fig. 3).

Response to Arguments 
Applicant's arguments filed 01/20/2021have been fully considered but they are not persuasive. 
In the Remark filed 01/20/2021, the applicant argued that Kamen/Reiner does not disclose automatically link the pathology report to the biopsy procedure registration. 
In response to the Applicant’s argument, the Examiner respectfully gives the broadest reasonable interpretation of the recited claims. In fact, Kamen describes a method and system for integrating radiological and pathological information for cancer diagnosis, therapy selection (‘292 ; Abstract). Kamen discloses locations of the biopsy samples on the radiological image are determined. In particular, a registration is calculated to fuse the probability map generated from the radiological image to the real-time images used to guide the biopsy...The corresponding location in the radiological image for each biopsy sample is then stored, for example in a database, on a memory or storage device (‘292 ; Para 0026). Further Reiner discloses simplistic integration method would include linking textual concepts, such as the radiology report finding “fatty infiltration of the liver”, with the laboratory finding “elevated hepatic enzyme measurement (with corresponding numerical value). Another method for linking multi-disciplinary data within the radiology report is to link the report textual data (e.g., fatty infiltration of the liver), with the laboratory finding (e.g., elevated liver enzyme), and with the imaging data (e.g., specific CT image which shows the liver abnormality in question). If the patient was to undergo a surgical procedure specific to the data in question (e.g., surgical biopsy of the liver), which is biopsy procedure registration, the corresponding pathology report data could also be linked to the aforementioned data elements, thereby creating a co-mingling or integration of multi-disciplinary medical data which transcends the specific type, author, and chronology of data (‘347; Para 0070). 
.
In response to the Applicant’s argument, however, Reiner discloses using XML tag, that  would applied to all associated data, including imaging (pixel), laboratory (numerical), and pathology (textual). Using a mammography example, if a report described suspicious micro-calcifications with recommendation for biopsy (BI-RADS 4), the associated XML tag would be linked by the program 110 with associated imaging and clinical data including pixel data (of current, prior, and future imaging studies), genetic data, surgical consultation data, procedural report data (e.g., biopsy) and pathology report data (‘ ;Para 0122).
Given broadest reasonable interpretation of the recited claims, it is submitted that the use of XML tag to identify biopsy location in pathology report in Reiner, the pathological report linked to a registration of location of biopsy in Kamen is in a form described in the invention. 
Therefore, the Examiner maintains rejection of all claims.  
 
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/HIEP V NGUYEN/Primary Examiner, Art Unit 3686